Citation Nr: 1103383	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-34 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Togus, Maine


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for a right 
wrist disability.   
 
2.  Entitlement to an increase in a 10 percent rating for a left 
wrist disability.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from November 1995 to October 
2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 RO rating decision that denied an 
increase in a 10 percent rating for a right wrist disability 
(instability with degenerative arthritis), and denied an increase 
in a 10 percent rating for a left wrist disability (instability 
with degenerative arthritis).  In October 2010, the Veteran 
testified at a Board videoconference hearing.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran was last afforded a VA orthopedic examination in 
September 2008.  The diagnosis was bilateral wrist instability 
with degenerative joint disease.  It was noted that the Veteran 
reported that there were no episodes of dislocation or 
subluxation of either wrist, as well as no deformity or giving 
way.  The Veteran did complain of pain, stiffness, and weakness 
of both wrists.  He reported that the condition did affect the 
motion of his wrists and that he did have flare-ups of joint 
disease that were severe, and that would occur every one or two 
months.  The examiner reported that the Veteran did have loss of 
a bone or part of a bone, as his left ulnar styloid had been 
removed.  The examiner also indicated that the Veteran had 
tenderness, painful movement, and weakness of the right wrist and 
the left wrist.  The examiner further reported that the Veteran's 
right and left wrist disabilities had significant effects on his 
occupational activities and from none to moderate effects on his 
daily activities.  There was a notation that X-rays were not 
required.  

The Board notes that the VA examiner did not discuss the range of 
motion of any of the fingers of the Veteran's right hand and left 
hand.  The Board observes, however, that previous VA treatment 
records, such as a March 2006 VA occupational therapy discharge 
note, appear to show some loss of range of motion of the 
Veteran's fingers and thumbs.  For example, at that time, the 
examiner reported that the Veteran presented with very thin 
fingers and evidence of atrophy in both the hyperthenar and the 
hypothenar.  The examiner indicated that the distal 
interphalangeal joint of the left middle finger was hyper-
extended due to a poorly healed fracture and that the left middle 
proximal interphalangeal joint was flexed at 100 degrees to 30 
degrees of active extension and that the Veteran had difficulty 
actively extending.  The examiner stated that The Veteran also 
had weakness of the abductor pollicis longus of both thumbs, as 
well as greater weakness of the fourth and fifth digits 
associated with ulnar distribution.  As to an assessment, the 
examiner indicated that the Veteran presented with decreased 
strength, bilaterally, with pain worse on the left than the 
right.  It was noted that given the chronic nature of the 
Veteran's right and left wrist injuries and pain, he would need 
surgery to correct the dislocation.  

The Board observes that under 38 C.F.R. § 4.71a, a note indicates 
that in all forearm arm and wrist injuries, Diagnostic Codes 5205 
through 5213, multiple impaired fingers movements due to tendon 
tie-up, muscle or nerve injury, are to be separately rated and 
combined not to exceed the rating for loss of use of the hand.  
The Board also notes that 38 C.F.R § 4.71a, Diagnostic Codes 
5210, 5211, and 5212 refer to nonunion and malunion of the radius 
and ulna.  Consequently, current X-rays are necessary to properly 
rate the Veteran's right and left wrist disabilities.  

Additionally, the Board observes that a prior August 2008 VA 
treatment entry related an assessment including chronic bilateral 
wrist pain with instability, status post left triangular 
fibrocartilage complex repair.  The examiner, at that time, noted 
that the definitive surgery for the Veteran would be a wrist 
fusion, but that secondary to his age and only mild 
osteoarthritis, they preferred to hold off on any such surgery.  

Further, the Board notes that the Veteran received treatment for 
his right wrist disability and left wrist disability subsequent 
to the September 2008 VA orthopedic examination.  For example, a 
November 2009 VA treatment entry related an assessment that 
included wrist arthralgia, with a notation that the Veteran opted 
to book a Boston hand evaluation at a later date.  

The Board also observes that at the October 2010 Board hearing, 
the Veteran testified that his left wrist would dislocate on the 
outside and that it would dislocate at least two or three times a 
week.  The Veteran also indicated that his wrists and hands would 
get really tired and cramp a lot with just a normal day of 
functioning.  He stated if he had a lot of strain, his wrists 
would pop out of joint and he would also have a tingling or numb 
feeling.  The Veteran further indicated that at the end of the 
day, or even at mid day, his range of motion would become 
compromised.  

The Board observes that the Veteran has not been afforded a VA 
orthopedic examination in well over two years.  Additionally, the 
record also clearly raises a question as to the current severity 
of his service-connected right wrist disability and left wrist 
disability.  Therefore, the Board finds that a current 
examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1995) (VA was required to afford a contemporaneous medical 
examination where examination report was approximately two years 
old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Prior to the examination, any outstanding records of pertinent 
treatment should be obtained and added to the record.  At the 
October 2010 Board hearing, the Veteran testified that he had 
received recent treatment at the Jamaica Plain, Massachusetts VA 
Medical Center.  The Board notes that the most recent VA 
treatment records from the Boston, Massachusetts VA Medical 
Center (apparently the Jamaica Plain, VA Medical Center) are 
dated in August 2008.  Additionally, the Board notes that the 
most recent VA treatment reports of record from the Togus, Maine 
VA Medical Center are dated in January 2010.  As there are 
possible further treatment records, including VA treatment 
records, that may be pertinent to the Veteran's claims, they 
should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).  

Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of the Veteran's VA 
treatment records, which are not already in 
the claims folder, concerning his reported 
treatment for right and left wrist problems, 
and dated since August 2010 from the Jamaica 
Plain, VA Medical Center (to include the 
Boston, Massachusetts VA Medical Center) and 
from the Togus, Maine VA Medical Center.  

2.  Ask the Veteran to identify all other 
medical providers who have treated him for 
right and left wrist problems since August 
2010.  After receiving this information and 
any necessary releases, contact the named 
medical providers and obtain copies of any 
related medical records which are not already 
in the claims folder.  

3.  Schedule the Veteran for a VA examination 
to determine the precise nature and severity 
of disability due to his service-connected 
right wrist disability and left wrist 
disability.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated tests should be conducted, 
including x-ray, and all symptoms 
associated with the Veteran's service-
connected right and left wrist disabilities 
should be reported in detail.  Specifically, 
the examiner should conduct a thorough 
orthopedic examination of the Veteran's right 
wrist and left wrist and provide diagnoses of 
any pathology found.  In examining the right 
wrist and left wrist, the examiner should 
document any limitation of motion (in 
degrees), to include providing the point at 
which painful motion begins.  The examiner 
should also indicate whether there is any 
guarding of the right wrist and left wrist on 
motion and the degrees at which the guarding 
starts.  

The examiner should be asked to indicate 
whether pain or weakness significantly 
limits functional ability during flare-ups 
or when the right wrist and left wrist are 
used repeatedly over a period of time.  The 
examiner should also be asked to determine 
whether the joints exhibit weakened 
movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in terms 
of additional range-of-motion loss due to 
any weakened movement, excess fatigability 
or incoordination.  If it is not feasible 
to express any functional impairment caused 
by pain, weakened movement, excess 
fatigability or incoordination, found in 
terms of additional range-of motion loss, 
the examiner should so state.  

The examiner should also indicate whether 
there is limitation of motion of the 
Veteran's fingers of the right hand or left 
hand, or interference with overall function 
of the right hand and left hand as a result 
of the service-connected right and left 
wrist disabilities.  The examiner should 
report range of motion, in degrees, of each 
of the right hand fingers and left hand 
fingers, and should note any objective 
evidence of pain on motion.  

4.  Thereafter, review the Veteran's claims 
for entitlement to an increase in a 10 
percent rating for a right wrist disability 
and entitlement to an increase in a 10 
percent rating for a left wrist disability.  
If the claims are denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and provide 
an opportunity to respond, before the case is 
returned to the Board.  

The purposes of this remand are to ensure notice is complete, and 
to assist the veteran with the development of his claims.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. 
§ 3.655.  


[continued on following page]


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


